Exhibit 10.5
 


 
INTELLICELL BIOSCIENCES, INC
 
LABORATORY SERVICES LICENSE AGREEMENT
 
This LABORATORY SERVICES LICENSE AGREEMENT (this "Agreement"), dated as of
December 16th, 2011 (the "Effective Date"), by and between IntelliCell
Biosciences Inc. a New York corporation with offices at 30 East 76th Street, New
York, New York 10021 ("ICB") and Cell-Innovations Pty Ltd ACN 154 342 300 with
offices at 21b Bathurst Street, Liverpool NSW 2170 Australia ("Licensee").
 
WHEREAS, ICB has developed patent pending Technology as hereinafter defined to
be marketed under protected trademarks owned by ICB or its Affiliates; and
 
WHEREAS, ICB desires to provide the Technology, certain ancillary supplies and
ancillary services to Licensee for use in Australia & New Zealand (called the
"Territory"); and
 
WHEREAS, Licensee desires to exploit the Technology in the Territory either in
its own Laboratory Facilities or by way of sub-licensing to Third Party
Laboratory Facilities so that Licensee (or the relevant Third Parties, as
applicable) can provide Tissue Processing services for Licensee's (or the Third
Party's) own patients and patients of Referring Physicians; and
 
WHEREAS, ICB agrees to provide Licensee with the exclusive right within the
Territory to utilize and sub-license the Technology and to process Specimens (as
hereinafter defined) in the Laboratory Facilities; and
 
WHEREAS, ICB is willing to grant to Licensee a license, upon the terms and
conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements of the Parties contained in this Agreement, the Parties
agree as follows:
 
1.  DEFINITIONS
 
For the purposes of this Agreement, the following terms shall have the meanings
set forth in this Section 1:
 
"Affiliate" of any Person shall mean with respect to any Person (the "Initial
Person") any Person directly or indirectly controlling, controlled by, or under
common control with, the Initial Person. For purposes of this definition,
"control" (including with correlative meanings, the terms "controlling",
"controlled by" and under "common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
"Confidential Information" shall mean information that was or will be developed,
created, conveyed or discovered by or on behalf of either Party, or which became
or will become known by, or was or is conveyed to it which has commercial value
in its business and includes, but is not limited to, trade secrets, copyrights,
patent applications, computer programs, designs, technology, ideas, know-how,
processes, compositions, data improvements, inventions (whether patentable or
not), works of authorship, work for hire, business and product development
plans, customer or patient lists, patient information, policies and procedures,
and other similar information received in confidence by or for it, or developed
exclusively for it by third parties, from any other person or entity.
 
"Disposables" shall mean the supplies to be used in processing of each Specimen
in accordance with the ICB Protocol to be sold by ICB or third party (at
Licensee's discretion) to Licensee. The list of Disposables may be amended from
time to time by ICB in accordance with changes in the ICB Protocol or the
identification of alternative sources for such Disposables.
 
"Laboratory Facility" shall mean any facility located within the Territory
whether or not owned and operated by Licensee which houses the Lab Equipment and
performs Tissue Processing including Third Party Laboratory Facilities.
 
"Lab Equipment" shall mean the ICB prescribed suite of equipment as described in
Exhibit E which information is licensed for use to Licensee pursuant to the
terms herein.
 
"Party" shall mean ICB or Licensee and, when used in the plural, shall mean ICB
and Licensee.
 
"Patent" shall mean the patent applications set forth on Exhibit A attached
hereto.
 
"Person" shall mean any natural person, corporation, firm, business trust, joint
venture, association, university, organization, company, partnership or other
business entity, or any government or any agency or political subdivision
thereof.
 
"ICB Protocol" shall mean the ICB prescribed procedures and processes to be
followed by Licensee with regard to the handling and processing of the Specimens
and the use and maintenance of the Lab Equipment in the Laboratory Facility,
which may be changed from time by ICB with prior written notice to Licensee. A
copy of the ICB Protocol is attached hereto as Exhibit B.
 
"Referring Physician" shall mean a physician who submits Specimens to a
Laboratory Facility for Tissue Processing.
 
"Specimen" shall mean a vial(s) of adipose tissue extracted from a patient and
submitted to a Laboratory Facility for processing into Adipose Stromal Vascular
Fraction.
 
"Technology" shall mean the combination of technology, know-how and other
intellectual property defined in the Patent and in other materials provided to
Licensee by ICB and Affiliates of ICB and which facilitates, and is required
for, the Tissue Processing.
 
"Territory" shall mean solely the geographical area set forth on Exhibit C
attached hereto.
 
"Third Party" shall mean any Person who or which is neither a Party nor an
Affiliate of a Party.
 
"Trademarks" shall mean the trademarks set forth on Exhibit D attached hereto.
 
"Third Party Laboratory Facility" shall mean a Laboratory Facility owned and
operated by a Third Party in the Territory to whom Licensee has granted a
sub-license to use the Technology in accordance with this Agreement.
 
"Tissue Processing" shall mean the separation of Adipose Stromal Vascular
Fraction and/or cells from fat or any other tissue utilizing the Technology.
 
 
2

--------------------------------------------------------------------------------

 
 
2. OBLIGATIONS OF ICB
 
Marketing. During the Term (as defined below), Licensee shall market and promote
the Technology to Referring Physicians and parties interested in establishing
new Laboratory Facilities within the Territory. ICB acknowledges and agrees that
Licensee may market and promote the Technology through the use of media within
the Territory. ICB will provide Licensee all relevant marketing materials during
the Term. Licensee has the right to create its own documents and marketing
material related to the Technology in the Territory.
 
Transportation. Licensee shall be responsible for the coordination of the
pickup, delivery and return of all Specimens between the relevant Referring
Physicians' offices and any Laboratory Facilities established by Licensee.
 
Disposables. ICB will provide to Licensee a list of the necessary Disposables to
be used for tissue processing pursuant to this agreement as required. A list of
the Disposable and their prices offered by ICB is set forth in Exhibit F
attached hereto. Licensee is not required to acquire the Disposables and
supplies from ICB but may do so at its discretion.
 
Qualified Personnel. At no additional charge to Licensee, ICB shall train the
Licensee personnel who will be responsible for the performance of the Tissue
Processing required in the ICB Protocol at any Laboratory Facilities operated by
Licensee itself or by any shareholders of Licensee. Licensee is authorized to
train laboratory personnel for Third Party Laboratory Facilities in the
performance of Tissue Processing using the ICB Protocol.
 
Equipment. Exhibit E contains a list of all the necessary Laboratory Equipment.
. ICB represents and warrants that it will extend any equipment discounts that
the equipment manufacturers afford ICB to the Licensee. However, Licensee shall
purchase the equipment directly from the equipment manufacturers or other
suppliers of the equipment, at Licensee's discretion. .
 
Data. ICB shall promptly provide to Licensee all data and results obtained from
any research, studies, trials or similar undertaken by ICB or third parties on
behalf of ICB in relation to the Technology, Tissue Processing or the ICB
Protocol.
 
3. OBLIGATIONS OF LICENSEE
 
Compliance with ICB Protocols. Licensee shall diligently undertake, perform, and
complete all Tissue Processing; provide the personnel to perform the Tissue
Processing; provide all supplies and materials other than Disposables; and
perfoini the Tissue Processing in accordance with the ICB Protocol including,
but not limited to, same day turnaround times, methods of analysis, scope of
testing services, sample evaluation and chain of custody. Licensee shall perform
such services with care, skill, and diligence, in accordance with the applicable
professional standards currently recognized in the community. Licensee shall be
responsible for the professional quality, technical accuracy, completeness,
coordination, and timeliness of all Tissue Processing performed by Licensee
under the ICB Protocol. Licensee shall use sound and professional principles and
practices in accordance with normally accepted industry standards in the
performance of Tissue Processing under this Agreement and that its performance
shall reflect its best professional knowledge, skill, and judgment. The
preceding provisions apply in respect of Laboratory Facilities owned and
operated directly by Licensee. In respect of Third Party Laboratory Facilities,
Licensee agrees to use its reasonable efforts to ensure compliance with the
requirement of this sub-section by the operators of the Third Party Laboratory
Facilities.
 
Compliance with Laws. Licensee represents and warrants to ICB that it will
comply with Applicable Laws that exist in Australia & New Zealand. If Licensee
fails to meet applicable professional standards, Licensee shall, without
additional compensation from ICB, correct or revise any errors or deficiencies
in items or services furnished under this Agreement. Failure by Licensee to
comply with any applicable law shall be considered a material breach of this
Agreement. Upon the request of ICB, Licensee shall provide ICB with a copy of
all of its relevant licenses, registrations and credentials (and any renewals
thereof).
 
Equipment. Licensee shall be required to purchase all the equipment necessary to
provide Tissue Processing services in the Territory from the list of vendors in
Exhibit E, subject to this sub-section. Failure to use the specified equipment
will be considered a breach of this Agreement and would need to be cured within
a 30 day period within time of notification by ICB. If the vendors are unable to
supply the equipment in a 45 day period or at a reasonable cost relative to the
prices charge by other suppliers of similar equipment, the Licensee has the
right to seek alternative suppliers.
 
 
3

--------------------------------------------------------------------------------

 
 
Reports.
 
(a) Within 15 days after the conclusion of each Calendar month commencing with
the Effective Date, Licensee shall deliver to ICB a report certified as being
correct by the chief executive officer of Licensee or his nominee containing
monthly readouts from the Lab Equipment; and
 
(b) Within 15 days after the conclusion of each Calendar month commencing with
the Effective Date, Licensee shall deliver to ICB a report certified as being
correct by the chief executive officer of Licensee or his nominee containing the
number of Tissue Processing(s) for such calendar month.
 
(c) ICB shall ensure that the Lab Equipment and Technology incorporates swipe
card or credit card functionality to facilitate the provision of the required
reports and use of the Technology generally.
 
4. GRANT OF LICENSE
 
Technology License Grant. Subject to the terms and conditions of this Agreement,
ICB hereby grants to Licensee an exclusive, sub licensable license to use and
practice the Technology, solely for the provision of Tissue Processing and
solely within the Territory, and strictly for no other purposes. ICB shall give
Licensee the option and first and last rights to acquire a license in respect of
any other applications of the Technology in the Territory and shall not itself
exploit or otherwise deal with any such application or grant any such license to
any other person in any part of the Territory without complying with this
requirement.
 
Trademark License Grant. Subject to the terms and conditions of this Agreement,
ICB hereby grants to Licensee an exclusive, sub licensable, royalty-bearing
license to use the Trademarks, solely in connection with the Tissue Processing
and the other activities contemplated by this Agreement and solely within the
Territory, and strictly for no other purposes.
 
Exploitation. Licensee hereby accepts the rights granted to Licensee pursuant to
this Agreement and agrees to use its best efforts in its use and exploitation of
such rights throughout the Territory. Licensee shall not solicit business,
market, promote, advertise, distribute nor perform any Tissue Processing outside
of the Territory, either directly or indirectly, itself or through Third
Parties. Notwithstanding the foregoing, the Parties agree that Licensee and its
sub-licensees may market and promote the Laboratory Facilities through the use
of media within the Territory.
 
Ownership of Patent, Trademarks and Technology. The Parties expressly
acknowledge and agree that the Patents, Trademarks and Technology are, and shall
remain, the sole property of ICB, and that Licensee shall have no right, title
or interest therein except as explicitly set forth in this Agreement. All
rights, title and interest in and to any and all improvements, developments or
inventions relating to the Patents, Trademarks and Technology or arising from
the license of the Patents, Trademarks and Technology hereunder
(`Improvements'), that are made, arrived at or discovered by or on behalf of ICB
or its affiliates, are and shall be owned solely and exclusively by ICB; and, if
applicable to the Tissue Processing, shall be automatically licensed to Licensee
on the same teens hereof applicable to the Patents, Trademarks or Technology.
Licensee shall own any Improvements developed by it or any sub-licensee in the
Territory and will negotiate in good faith with ICB the terms of a license for
ICB to use those Improvements.
 
5. PATENT AND TRADEMARKS.
 
Obligation to Prosecute and Maintain the Patents and Trademarks. ICB shall
actively prosecute and maintain the Patent and Trademarks in the Territory. If
ICB fails to do so, ICB hereby appoints Licensee as its attorney to prosecute
and maintain the Patent and the Trademarks in the Territory in the name of ICB
and Licensee shall be entitled to deduct all costs of doing so from any payments
due to ICB under this Agreement.
 
Infringement. Licensee shall give ICB prompt written notice of any claim or
allegation received by it that the use of the Patent, Trademarks and/or
Technology constitutes an infringement of a Third Party patent, trademark or
other intellectual property right. ICB shall have the exclusive right, at its
option and expense, to undertake and control the litigation of any alleged
infringement of the Patent, Trademarks and/or Technology. Licensee shall
cooperate in any such actions at ICB's cost. If ICB fails to take prompt action
to defend any infringement allegation, Licensee shall have the right to do so,
in its own name or in the name of ICB, at Licensee's option and shall be
entitled to deduct all such costs from amounts payable to ICB under this
Agreement, without limiting its other remedies. ICB shall cooperate in any such
actions at Licensee's cost.
 
 
4

--------------------------------------------------------------------------------

 
 
Patent and Trademark Enforcement. With respect to any alleged infringement by a
Third Party of the Technology or any claim of any Patent or Trademark, ICB shall
have the exclusive right, but not the duty, to institute patent, trademark or
other infringement actions against Third Parties. If ICB fails to take prompt
action to prosecute any infringement action, Licensee shall have the right to do
so, in its own name or in the name of ICB, at Licensee's option and shall be
entitled to retain any award of damages or costs if it is successful in the
proceedings. ICB shall cooperate in any such actions at Licensee's cost.
 
Covenant Not to Challenge. Except as otherwise may be required by law or as may
be ordered by a court of competent jurisdiction or other governmental or
quasi-governmental authority, Licensee covenants and agrees that during the
Term, it shall not commence, maintain or cooperate in the maintenance of any
action or proceeding seeking, by way of claim or defense, in whole or in part,
to challenge the validity of the Patent, Trademarks and/or Technology, any of
the claims contained therein or ICB's ownership thereof. Licensee shall
cooperate with ICB in any action or proceeding, in asserting on behalf of ICB
the validity of the Patent, Trademarks and/or Technology claims, or ownership
thereof. ICB shall be solely responsible for any costs incurred by either party
in asserting or defending the validity and/or ownership of the Patent,
Trademarks and/or Technology.
 
Compliance with Laws. The terms of this Agreement are intended to be in
compliance with all federal, state and local statutes, regulations and
ordinances applicable on the date the Agreement takes effect. Should legal
counsel for either party reasonably conclude that any portion of this Agreement
is or may be in violation of such requirements, or subsequent enactments by
federal, state or local authorities, within thirty (30) days of any such
determination, the parties shall cooperate and take all necessary steps to amend
and/or modify the terms of this Agreement as may be necessary to establish
compliance with applicable law then in effect.
 
Assignment to Licensee. Despite anything else in this Agreement, if any of the
events specified in sub-paragraph (ii) under the heading "Termination by Either
Party" in section 6 occurs to or in respect of ICB, ICB hereby automatically and
immediately assigns to Licensee all right and title to the Technology and the
Trademarks in the Territory. ICB hereby appoints each director of Licensee as
its attorney to do all things and sign all documents required to effect, perfect
and record the assignment to Licensee under this sub-section. On assignment of
the Technology and the Trademarks to Licensee under this sub-section, Licensee's
obligation to pay any further Fees to ICB immediately and automatically
terminates.
 
6. TERM AND TERMINATION
 
Term. Unless earlier terminated as provided below, this Agreement shall commence
as of the Effective Date and shall continue thereafter for a period of ten (10)
years or the life of all Patents, whichever is longer (the "Initial Term").
Thereafter, this Agreement shall renew for subsequent periods of one year (each
a "Renewal Term"). The Initial Term and the Renewal Terms are collectively
referred to herein as the "Term". In the event Licensee does not intend to renew
this Agreement after the Initial Term, Licensee shall notify ICB of its
intention not to renew at least ninety (90) days prior to the expiration of the
Initial Term or any subsequent Renewal Term. For clarity, ICB has no right to
terminate this Agreement on expiry of the Initial Term or any Renewal Term.
 
Termination by ICB. ICB may terminate this Agreement upon written notice if any
of the following shall occur:
 
(i) Upon Licensee's persistent and systemic failure to follow the ICB Protocol
for Tissue Processing which has not been cured within ten (10) business days
after ICB gives written notice to Licensee of such default;
 
(ii) Upon ICB learning of Licensee's persistent and systemic failure to report
any Tissue Processing to ICB which is known to it; and
 
(iii) If Licensee determines or attempts to determine the Technology for Tissue
Processing except as disclosed in the Patents.
 
Termination by Either Party. Either party may terminate this Agreement by
written notice to the other party if any of the following shall occur:
 
(i) in the event of a material default of any duty, obligation or responsibility
imposed on the defaulting party by this Agreement which has not been cured
within ten (10) business days after the non-defaulting Party gives written
notice to the defaulting party of such default excluding a default referred to
in sub-paragraphs (i) and (ii) above. If the default is of such of a nature that
it cannot be cured within ten (10) business days, the ten (10) business day cure
period shall be extended for a further ten (10) business days (provided that the
defaulting party has made diligent efforts to effect a cure during that initial
cure period).
 
(ii) If the other party makes an assignment for the benefit of creditors; is
adjudicated bankrupt or insolvent; petitions or applies to any tribunal for the
appointment of a trustee or receiver for such party for any substantial part of
its assets; commences any proceedings seeking to take advantage of any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect; consents to or approves or, by any conduct or action acquiesces in or to
any such petition or application filed, or any such proceedings commenced
against it by any other person; or failing to remove an order entered appointing
any such trustee or receiver or approving the petition in any such proceedings
or decreeing its dissolution or liquidation within sixty (60) days after such
order is entered.
 
 
5

--------------------------------------------------------------------------------

 
 
Termination for Non Performance. In the event that the Licensee is unable to
generate, within any thirty six month period during the Term an amount of
Dollars ($1,000,000) AUD in fees payable to ICB in accordance with the terms
hereunder, then either party shall be entitled to terminate this Agreement by
thirty (30) days written notice given within sixty (60) days after the failure
to meet the fees target, provided however, that in the event of any such
termination, ICB shall repurchase the License from Licensee for an amount equal
to two times the License Fee (as defined in section 7 below) less an amount
equal to 50% of all Referral Fees (as defined in section 7 below) earned by
Licensee through the date of such Termination and then adding back an amount
equal to all ICB Fees paid to ICB (as defined in section 7 below). In the event
ICB notifies Licensee of its intent to terminate this Agreement, Licensee may
elect to have this Agreement become non-exclusive as to the Territory and the
Agreement, as amended, shall remain in full force and effect for the remainder
of the Initial Term and any Renewal Term. Any amount payable by ICB under this
sub-section is payable in full in readily available funds within 30 days after
the notice is given and where ICB has exercised the right to terminate, any such
exercise is not effective until Licensee has received the required payment.
 
Following Termination. Termination by either party shall not prejudice any
remedy that either party may have, at law, in equity, or under this Agreement.
Upon the termination or expiration of this Agreement, Licensee shall immediately
discontinue any and all use of the Patent, Trademarks and Technology, and shall,
upon ICB's sole determination, within thirty (30) business days of such
termination or expiration, return to ICB or destroy any and all printed
material, and all signs, advertising materials, promotional material or any
other documentation upon which any of the Trademarks appear in any form
whatsoever and that is in Licensee's possession. In addition, each Party shall,
within thirty (30) business days of such termination or expiration, return to
the other Party any and all papers and documents or any other materials, whether
originals or copies, containing Confidential Information of the other party in
its possession or control, including but not limited to all copies of software,
all lists of any kind, data, computer printouts, agreements, contracts, and
manuals and/or any copies thereof in its possession. On termination of this
Agreement, Licensee's contracts with its sub-licensees in the Territory shall be
novated to ICB or its nominee. Following termination of this Agreement, ICB or
its nominee shall perform those contracts and indemnify Licensee from any costs
or liability associated with such ongoing performance
 
7. FEES
 
(a) License Fee. In consideration of the grant of the license provided by this
Agreement, Licensee shall pay to ICB for the Licensee to use and exploit the
Technology on an exclusive basis in Australia & New Zealand for the Term a one
off License Fee of Seven Hundred Thousand Dollars ($ 700,000) USD (the "License
Fee") to be paid in lump sum upon execution of this Agreement less any
non-refundable deposits provided by the Licensee. The License Fee shall be
inclusive of all sales and use and other taxes and fees including withholding
taxes and ICB shall be solely responsible for payment of such taxes and fees, if
any (except in the case of withholding taxes, which Licensee shall pay on ICB's
behalf as required by applicable law).
 
(b) During the Term, Licensee shall pay ICB the following fees. For each Tissue
Processing case performed directly by Licensee, as well as any other
sub-licensing revenues generated by Licensee through the utilization or
exploitation of the Technology (the "ICB  Fees"), a fee of Twelve and a half
percent (12.5%) (less applicable withholding taxes) of the revenue (less any
applicable goods and services taxes) actually received by Licensee in the
relevant month from those sources, shall be held, paid or remitted to ICB on a
monthly basis within fifteen (15) days after the end of each month. Licensee
agrees to pay ICB an amount equal to 12.5% of all profit earned by Licensee from
the initial up front sale of Lab Equipment to Laboratory Facilities in the
Territory who acquire from Licensee a license to use the Technology for Tissue
Processing. Without limitation, before calculating Licensee's profit, any
commissions payable by Licensee to third party suppliers or distributors of the
Lab Equipment must be deducted.
 
(c) ICB will give Licensee One Hundred Thousand (100,000) restricted common
shares of ICB stock on execution of this Agreement. ICB agrees that Licensee may
transfer all or part of these shares to current and future shareholders of
Licensee at Licensee's discretion.
 
Fair Market Value. The parties hereby acknowledge that the License Fee and Fee
is consistent with the fair market value for the services to be performed in the
community and is the result of bona fide bargaining between well informed
parties who are not otherwise in a position to generate business for each other.
 
Refund/reduction of License Fees and Fees. This sub-section applies despite any
other provision of this Agreement if at any time (each a "Trigger Event"): (i)
the Patent does not proceed to grant in one or more parts of the Territory; (ii)
the Patent proceeds to grant in one or more parts of the Territory but the scope
of the Patent in either part of the Territory is reduced for any reason to the
extent that it no longer provides sufficient protection to prevent users of
technology which is competitive with the Technology from operating in that part
of the Territory; (iii) the Patent is revoked or lapses for any reason in any
part of the Territory; (iv) ICB fails to actively enforce the Patent in one or
more parts of the Territory in relation to infringers or apparent infringers; or
(v) any claim is made in the Territory that the Technology infringes the
intellectual property rights or other rights of a Third Party. If a Trigger
Event occurs, without limiting Licensee's other remedies, Licensee may give ICB
thirty (30) days notice of the Trigger Event. In the notice, Licensee must
specify whether it wishes to continue with the Agreement or terminate it. If
Licensee gives ICB notice under this sub-section, ICB must refund the License
Fee to Licensee within thirty (30) days of the notice (whether or not the
Agreement is being terminated) and, if the notice advises that Licensee elects
to continue with the Agreement, the rate for the Fees will immediately reduce to
6% or such lesser amount reasonably specified by Licensee (including zero) as is
necessary to enable Licensee to continue to exercise its rights under this
Agreement in the Territory in a competitive and reasonably profitable manner (or
nil if the Trigger Event is the event specified in sub-paragraph (v) above
unless and until the claim is resolved in ICB' s favour).
 
 
6

--------------------------------------------------------------------------------

 
 
8. LICENSEE'S BOOKS AND RECORDS
 
Books of Account. Licensee shall maintain appropriate books of account and
records, of all its operations under or in connection with this Agreement all in
accordance with generally accepted accounting principles consistently applied
(such as sales journals, sales return journals, cash receipt books, general
ledgers, purchase orders and inventory records) and shall make accurate entries
concerning all transactions relevant to this Agreement.
 
Examination by ICB. During the Term, and for three (3) years after the making of
any payment or the rendering of any reports to ICB, ICB, and its employees,
agents and representatives, shall have the right, at its own expense, on
reasonable notice to Licensee (but in no event need such notice be more than
five (5) days) and during regular business hours, to examine, photocopy, and
make extracts from such books of account and other records, documents and
materials (including, but not limited to, invoices, purchase orders, sales
records, and reorders) at its sole cost and expense to the extent needed to
confirm services, Fees, and other matters relating to compliance with this
Agreement regarding such payments or statements, which shall be maintained and
kept by Licensee during the period specified herein.
 
Discrepancies in Reporting. If any examination or audit by ICB for any period
discloses that the actual Royalties for that period exceeded those reported by
more than five percent (5%), Licensee shall pay the actual and reasonable cost
of such examination or audit in addition to the amount of Fees that such
examination or audit discloses is owed to Licensee together with interest on the
unreported amount at a rate of 10% per annum. All payments due pursuant to this
Section must be made within fifteen (15) days after Licensee receives notice
thereof
 
9. TRADEMARK USE
 
Use of Trademark. Licensee shall use and display the Trademarks only in such
forms as specifically approved in writing in advance by ICB, including without
limitation, use of the Trademarks on advertising, promotional or publicity
materials, displays, stationery or business cards and shall not use the
Trademarks on any such items unless so approved. Licensee shall not use any of
the Trademarks in its corporate name or file any "d/b/a" incorporating the
Trademarks.
 
Limitation. Any use of the Trademarks by Licensee is limited to the Territory
and is granted solely for the ordinary business of Licensee in connection with
Tissue Processing and other activities contemplated in this Agreement in the
Territory. None of Licensee's rights to use the Trademarks shall be
transferable, either in whole or in part but Licensee may grant sub-licenses on
the terms of this Agreement. Licensee acknowledges the exclusive right, title
and interest of ICB in and to the Trademarks, and shall not at any time contest
or in any way impair such right, title and interest, or indicate to the public
in any manner whatsoever that Licensee has or has ever had an interest in the
Trademarks other than the limited right to use them as specified in this
Agreement.
 
Exclusive Property of Licensee. As between Licensee and ICB, the Trademarks, as
well as any other trademarks, marks, service marks, trade names, logos, symbols,
trade dress, copyrights and/or other intellectual property relating to or used
in connection with the Technology and Tissue Processing are, and shall remain,
the exclusive property of ICB. Licensee may not register any similar trademarks,
marks, logos, trade dress, copyrights or symbols.
 
No Reproduction. Other than expressly provided for in this Agreement, Licensee
shall not directly or indirectly reproduce, copy, alter, edit or otherwise
modify or make or cause to be made any imitation of the Technology or the Tissue
Processing. Licensee shall not, during the Term hereof or thereafter, attempt to
acquire any rights in connection with the Trademarks or other intellectual
property of Licensee. The use by Licensee of the Trademarks shall not in any way
create in Licensee any right, title or interest in or to the Trademarks or any
other intellectual property of Licensee.
 
10. INDEMNITY AND REPRESENTATIONS
 
Indemnification by ICB. ICB hereby agrees to indemnify, defend and hold harmless
Licensee, its officers, owners, managers and employees ("Licensee Indemnified
Parties") from and against any and all losses, liability, damages and expenses
resulting from any claim by any third party that the ICB Patent, Trademarks or
Technology infringe such third party's intellectual property or other rights
under applicable laws of any jurisdiction, provided that Licensee promptly
notifies ICB in writing of the claim, cooperates with ICB, and allows ICB sole
authority to control the defense and settlement of such claim. If such a claim
is made or appears possible, Licensee agrees to permit ICB, at ICB's sole
discretion, to enable it to continue to use the Patent, Trademarks and/or
Technology or to modify or replace any such infringing material to make it
non-infringing. If ICB determines that none of these alternatives is reasonably
available, Licensee shall, upon written request from. ICB, cease use of, and, if
applicable, return, such materials as are the subject of the infringement claim,
without limiting Licensee's remedies arising from such action.
 
 
7

--------------------------------------------------------------------------------

 
 
Warranties and Representations. ICB warrants and represents that: (i) it has
good legal and beneficial title to the Technology and the Trademarks in the
Territory, free and clear of all encumbrances; (ii) its execution of this
Agreement and the performance of its obligations under it will not cause it to
be in breach of any agreement to which it is a party; (iii) the Technology and
the Trademarks do not infringe the rights of any Third Party, and there is no
litigation or claim pending or threatened, challenging or disputing its
ownership of the Technology or the Trademarks; and (iv) the Technology produces
significantly greater numbers of adipose stromal vascular cells than is produced
using collagenase digestion of adipose.
 
Consequential Loss. Despite anything else in this Agreement except for liability
under an indemnity or for breach of warranty as to title or infringement, to the
maximum extent permitted by law, a Party will not be liable to the other Party
in respect of any claim, cause of action or occurrence for any special,
punitive, exemplary, economic, incidental, indirect or consequential loss or
damages or any loss of profit, loss of revenue, loss of interest, loss of data,
loss of use, loss of goodwill or business opportunities, business interruption
(or any other similar financial loss) or any payment made or due to any third
party or any loss or damage caused by a delay, which arise directly or
indirectly, out of or in connection with this Agreement or otherwise arising out
of the relationship created by this Agreement, however that liability arises
including in contract (including repudiation) or tort (including negligence), or
for any other common law, equitable or statutory cause of action or otherwise
even if that loss or damage was reasonably foreseeable or that party was aware
of or should have been aware of the possibility of such loss or damage arising.
 
11. DISCLAIMERS.
 
Licensee acknowledges that: ICB is not the manufacturer of the Equipment nor the
manufacturer's agent nor a dealer therein and ICB has not made and does not make
any warranty or representation whatsoever, either express or implied, as to the
fitness, condition, merchantability, design or operation of the Equipment, its
fitness for any particular purpose, the quality or capacity of the materials in
the Equipment or workmanship in the Equipment.
 
12. CONFIDENTIAL INFORMATION
 
Nondisclosure of Confidential Information. Both Parties agree not to disclose
any of the other Party's ("Disclosing Party") Confidential Information, verbal
or written, which may be conveyed to the other Party ("Recipient") from any
source before, during or subsequent to the Term of this Agreement. It is
expressly understood and agreed that any such Confidential Information conveyed
to Recipient is intended for the Recipient's internal use only and shall be
protected by the Recipient with the same diligence, care, and precaution (but in
no event less than reasonable care) that the Recipient uses to protect its own
Confidential Infoimation. At the Disclosing Party's request, the Recipient shall
return any or all Confidential Inforniation then in its possession, including
all copies thereof. Both parties shall incorporate the substance of this section
when Confidential Information is shared with third parties in conformity with
the perfoiinance of its obligations under this Agreement to the extent that
Confidential Information is provided to third parties.
 
Non-Confidential Information. Both Parties shall have no obligation with respect
to the disclosure and use of non-confidential information to the extent such
information: (i) is or becomes generally available to the public other than as a
consequence of a breach of an obligation of confidentiality by the Recipient;
(ii) is made public by the Disclosing Party; (iii) is independently developed by
Recipient; (iv) is received from a third party independent of either Party
without breaching an obligation of confidentiality; or (v) is required to be
disclosed in order to comply with applicable law or regulation (including,
without limitation, compliance with any rule or regulation promulgated by the
Securities and Exchange Commission) or with any requirement imposed by judicial
or administrative process or any governmental or court order, provided however
that the party making such disclosure must provide reasonable notice to the
other party, to the extent possible.
 
 
8

--------------------------------------------------------------------------------

 
 
13. LABORATORY FACILITY
 
Operation. Licensee shall be solely responsible for obtaining any licenses,
permits or certifications necessary for operation in the Territory.
 
14. MISCELLANEOUS
 
Relationship of Parties. In performing their respective duties under this
Agreement, each of the parties shall be operating as an independent contractor.
Nothing in this Agreement is intended or shall be deemed to constitute a
partnership, agency, employer employee or joint venture relationship between the
Parties. No Party shall make any commitments for the other.
 
Assignment. Neither this Agreement, nor any of the rights or interests of ICB or
Licensee hereunder, may be assigned, transferred or conveyed by operation of law
or otherwise without the prior written consent of the other party, which consent
shall not be unreasonably withheld, provided, however, that either party (the
"Selling Party") may assign its rights and interest under this Agreement to any
acquirer of such Selling Party in any transaction that constitutes a Change of
Control for such Selling Party. A Change of Control shall mean the sale of
substantially all of the assets of such Selling Party, the sale of substantially
all of the stock of such Selling Party or the merger or consolidation of such
Selling Party with a third party in which the Selling Party is not the surviving
entity. Any Change of Control consisting of a sale of assets of the Selling
Party is only permitted if the third party acquirer enters into a binding
agreement with the continuing party under this Agreement agreeing to be bound by
the terms of this Agreement in place of the Selling Party.
 
Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
 
Notice. Any notice or other communication required or permitted hereunder shall
be in writing and shall be delivered, to the addresses set forth below,
personally or by a recognized overnight courier service. Any such notice shall
be deemed given when so delivered personally or, if delivered by overnight
courier service, on the next business day after the date of deposit with such
courier service:
 

 If to ICB:             
IntelliCell Biosciences Inc.
30 East 76th Street
New York, New York 10021
Attn: Steven Victor, CEO
Facsimile. [insert]
  With a copy to:                  If to Licensee:            
Cell-Innovations Pty Limited
21 b Bathurst Street
Liverpool NSW 2170 Australia
Attn: Wayne Thomas
Facsimile: +61 2 9557 0425
         
 
        With a copy to:                                                        
          Attn:    

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
Any Party may, by notice given in accordance with this section to the other
Party, designate another address or person for receipt of notices hereunder.
 
Waiver. A waiver by either Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either Party.
 
Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement, and the Parties shall negotiate in good faith to modify this
Agreement to preserve (to the extent possible) their original intent.
 
Amendment. No amendment, modification or supplement of any provisions of this
Agreement or its Exhibits and Schedules shall be valid or effective unless made
in writing and signed by a duly authorized officer of each Party.
 
Ambiguities. This Agreement was the subject of preliminary drafts and review
thereof by both parties and their attorneys. Accordingly, any ambiguities herein
shall not be interpreted against the interest of the party that drafted the
final agreement or the alleged ambiguous provision.
 
Governing Law. The construction, interpretation and enforcement of this
Agreement shall be governed by the internal laws of the State of New South
Wales, Australia, excluding its conflict-of-laws principles. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in New South Wales and
appellate courts.
 
Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Parties as to the subject matter hereof and merges all
prior discussions and negotiations between them, and neither of the Parties
shall be bound by any conditions, definitions, warranties, understandings or
representations with respect to such subject matter other than as expressly
provided herein.
 
Injunctive Relief Each Party acknowledges that, in the event of its breach or
threatened breach of any of the provisions of this Agreement, the non-breaching
Party would sustain great and irreparable injury and damage. Therefore, in
addition to any other remedies which the non-breaching Party may have under this
Agreement or otherwise, the non-breaching Party shall be entitled to an
injunction issued by any court of competent jurisdiction restraining such breach
or threatened breach. This Section shall not, however, be construed as a waiver
of any of the rights which the non-breaching Party may have for damages or
otherwise.
 
Force Majeure. For the period and to the extent that a party hereto is disabled
from fulfilling in whole or in part its obligations hereunder, where such
disability arises by reason of an event of force majeure (including, but not
limited to, any law or government regulation, or any act of God, flood, war,
terrorism, revolution, civil commotion, political disturbance, fire, explosion,
or any other cause whatsoever over which such party has no control), such party
shall be released from its obligations hereunder until the cessation of such
disability. Notice of any such disability and cessation thereof shall forthwith
be given by the party claiming the benefits thereof to the other. The provisions
of this Article shall not be applicable to any obligation involving the payment
of money.
 
Counterparts. This Agreement may be executed in any number of counterparts, any
one of which need not contain the signature of more than one Party but all such
counterparts taken together shall constitute one and the same agreement. This
Agreement may be executed by facsimile.
 
Descriptive Headings. The descriptive headings of this Agreement are for
convenience only and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.
 
[signatures on following page]
 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties has .caused this Agreement to be
executed by its duly authorized officer as of the date first above written.
 
 
[sig105.jpg]
 
 
 
 
11
 